Citation Nr: 1210355	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for right buttock gunshot wound (GSW) residuals affecting Muscle Group XVII, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a February 2008 Travel Board hearing.  The hearing transcript is of record.  

In December 2008 and August 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's right buttock GSW residuals affecting Muscle Group XVII is currently manifested by moderate impairment.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for GSW wound of the right buttock have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based as far as practical on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The severity of muscle disability is determined by the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

For Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56.

Muscle disability is considered to be slight if it was caused by a simple wound without debridement or infection.  The history of a slight muscle disability should include service department records of a superficial wound with brief treatment and return to duty, and healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.
The Veteran's service-connected GSW of the right buttock is rated under the criteria for evaluating wounds to muscle group XVII, whose function is the extension of the hip, abduction of the thigh, elevation of the pelvis, and tension of the fascia lata and iliotibial band.  Included in this muscle group are the gluteus maximus, the gluteus medius and the gluteus minimus.  

A noncompensable evaluation contemplates disability that is slight.  A 20 percent evaluation is warranted for a muscle disability that is moderate, while a 40 percent evaluation is in order for a muscle disability that is moderately severe, and a 50 percent evaluation is in order for a muscle disability that is severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314.

Analysis

In a January 1971 rating decision, the RO granted service connection for a moderate GSW of the right buttock affecting Muscle Group XVII, with a 20 percent evaluation, effective December 4, 1970.

In October 2005, the Veteran filed a claim for an increased rating.

In response to the Veteran's claim, outpatient treatment records from the VA Medical Center in Cleveland, Ohio (Cleveland VA) were reviewed.  These records showed that in November 2005, the Veteran reported that his right buttock cramped and twitched 80 percent of the time, and that his symptoms were relieved by changing positions.

The Veteran was also afforded a VA examination in June 2006, in response to his claim.  The Veteran complained of constant pains in the right buttock area.  He also reported that after prolonged walking or standing, he experienced a pulling or stretching sensation in the buttock with occasional pains radiating into the leg without flare-ups.  These symptoms were alleviated by rest.  Examination of muscle group XVII, including the gluteus, medius, minimus and maximus revealed that no nerves or vascular or bony structures were injured.  The Veteran complained of a pulling sensation with flexion and extension of the hip, but muscle strength against resistance was 5/5.  There was no muscle herniation or loss of muscle function and no joints were affected.  The examiner also noted that there was a 15 cm by 5 cm oblique, superficial, hyperpigmented scar of the lateral aspect of the buttock, with no tenderness.  The examiner diagnosed residuals of gunshot wound to the right buttock.

In the July 2006 rating decision on appeal, the RO continued the 20 percent rating for the service-connected GSW right buttock affecting Muscle Group XVII.

In accordance with the Board's December 2008 remand, the Veteran was afforded another VA examination in April 2009.  The Veteran complained of pain in the right buttock that radiated to his knee at least once a day and lasted one to several hours.  He also reported that his legs became numb with prolonged sitting.  Physical examination revealed a superficial GSW to the right buttock without neurovascular involvement.  Neurological examination was unremarkable and there was no motor weakness or atrophy in the right lower extremity and no loss of discriminatory sensation in the vicinity of the well-healed surgical incision along the inferior-lateral buttock skin fold.  

In accordance with the Board's August 2009 remand, the Veteran was afforded another VA examination in December 2009.  The Veteran complained of constant pains in the right buttock area, which occasionally radiated into the right hip and thigh.  On physical examination, muscle strength against resistance was 5/5.  There was no muscle herniation and no loss of muscle function and no joints were affected.  The examiner diagnosed residuals of a GSW to the right buttock.

On VA examination in April 2011, the Veteran complained of pain and stiffness at the wound site with no limitations or disfigurement due to scarring.  In an April 2011 addendum, the examiner noted that there were no muscle tumors and no exit wound, but noted that the Veteran did feel a pulling sensation with flexion and extension of the hip.  Muscle strength was 5/5; there was no muscle herniation, no loss of muscle function, and no joint affected.  The examiner also noted that the entire Muscle Group XVII was affected with minimal tissue loss.

The Veteran contends that the symptomatology associated with his right buttock GSW disability warrants a rating greater than 20 percent.  

The Board finds that the symptomatology associated with the Veteran's right buttock GSW residuals do not meet the criteria for a moderately severe disability rating.

The evidence of record shows that the Veteran sustained a through and through gunshot wound to the right buttock while in service.  He reported that he was treated in a field hospital and later evacuated out to a hospital in Japan, where he stayed for approximately 30 to 60 days for recovery.  A few months after his initial treatment, he complained of persistent mild pain of the right buttock along the former wound scar, and soreness.  There was no inflammation or other abnormal findings noted and the Veteran was given local treatment.  Physical examination at separation was normal with regard to the right buttock.  There is no evidence of debridement, prolonged infection, sloughing of soft parts or intermuscular scarring resulting from the injury.  Although the Veteran spent approximately two months in a hospital in Japan, convalescing from his injury, there is no evidence of hospitalization for a prolonged period for treatment of the wound.

Of the cardinal signs and symptoms of muscle disability, the Veteran has consistently complained of pain, as well as cramping in the right buttock area.  The regulations setting forth the criteria for a moderate muscle disability state that there must be "a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability."  In contrast, the regulations which establish the criteria for a moderately severe muscle disability hold that there must be "a record of consistent complaints of the cardinal signs and symptoms of muscle disability."  The Board interprets this to mean that in order to receive a moderately severe disability rating for a muscle injury, there must be evidence of consistent complaints of all the cardinal signs and symptoms of muscle disability.  As previously stated, the only consistent symptoms the Veteran has reported are pain and cramping.  He does not claim to suffer from loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  Therefore, this element of the criteria for a moderately severe disability rating has not been established.

During his February 2008 Video Conference hearing, the Veteran testified that his muscle injury made it difficult for him to adequately perform all the aspects of his janitorial job.  However, he also testified that he was working and had not been fired as a result of his claimed limitations.  Furthermore, the Veteran has not reported any occupational impairment due to his muscle injury during VA outpatient treatment or on VA examination during the course of the appeal.  Accordingly, the Board finds that the evidence does not show that the Veteran is unable to keep up with work requirements as a result of his service-connected muscle injury of the right buttock.

Finally, there is evidence of an entrance scar at the site of the Veteran's muscle injury.  However, there is no evidence that the Veteran has suffered the loss of deep fascia, muscle substance, or normal firm resistance of the muscles of his right buttock area as compared to the sound side or impairment of strength and endurance in comparison to the sound side.  In fact, on VA examination in April 2009, December 2009 and April 2011, muscle strength was 5/5; there was no muscle herniation, no loss of muscle function, no motor weakness or atrophy, and no joints were affected.  

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this regard, the Veteran has complained on VA examination of pain radiating into the right leg, knee and thigh.  However, on examination in April 2009, neurological examination was unremarkable, in that there was no motor weakness or atrophy in the right lower extremity, and no loss of discriminatory sensation in the vicinity of the well-healed surgical incision along the inferior-lateral buttock skin fold.  There is no other evidence of neurological abnormalities associated with the Veteran's service-connected muscle injury.  Accordingly, a separate rating under Diagnostic Code 8520 is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  
The Board also notes that it has been noted on examination that the Veteran has a residual right buttock scar, secondary to his service-connected right buttock GSW.  In an April 2011 rating decision, the RO granted service connection, with a 10 percent evaluation for the right buttock scar, effective October 18, 2005.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  However, as the RO has rated the Veteran under the new criteria, the Board will address those rating criteria.

The Board finds that as there are not three or four scars that are unstable or painful, and the service-connected right buttock scar has not been shown on examination to be deep and covering an area of at least 12 square inches, but less than 72 square inches, or to cause any other disabling effect, a rating in excess of 10 percent under Diagnostic Codes 7800-7805 is also not warranted.  See February 2009, December 2009 and April 2011 VA examination reports.

The Board has also considered the old rating criteria for evaluating scars and finds that as the Veteran's right buttock scar has not been shown on examination to be deep and covering an area exceeding 12 square inches, or to cause limited motion or any other disabling effect, the criteria in effect prior to October 23, 2008 also would not provide a rating in excess of 10 percent for the Veteran's service-connected right buttock scar.

The Board also notes that it has considered a higher rating under Diagnostic Codes 5314 for Muscle Group XIV and Diagnostic Code 5316 for Muscle Group XVI.  However, the evaluation for a moderate disability under those codes only warrants 10 percent ratings.  In order for the Veteran to receive higher ratings of 30 percent, there would have to be evidence of the history, signs and symptoms of a moderately severe muscle injury, which as noted above, has not been shown.

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation for the disability.

The Veteran is competent to report the symptoms of his muscle injury.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

In summary, for the reasons and bases expressed above, the Board has concluded that the Veteran is entitled to a rating of 20 percent and no more for his service-connected muscle injury, residuals of a GSW to the right buttock.  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology that is contemplated by the rating criteria which have been applied in this case.  The rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2011).  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  
No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  As discussed above, the Veteran reported during his February 2008 Video Conference hearing that his muscle injury made it difficult for him to adequately perform all the aspects of his janitorial job, but he has not reported being unemployable due to his service-connected disabilities.  Furthermore, the Veteran has not reported any occupational impairment due to his muscle injury during VA outpatient treatment or on VA examination during the course of the appeal.  As there has been no allegation or other evidence of unemployability attributable to the service connected muscle injury, the Board finds that further consideration of entitlement to TDIU is not required.

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The record reflects that in November 2005, January 2009 and September 2009, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez in the January 2009 and September 2009 letters.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the January 2009 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in May 2009, January 2011 and April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Finally, the Board notes that VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

The Board remanded the claim in August 2009 so that any outstanding medical records could be obtained and associated with the claims files, and to obtain another VA examination to evaluate the right buttock GSW residuals.  The additional VA treatment records were obtained and associated with the claims files, and the Veteran was afforded additional VA examinations in December 2009 and April 2011, which contained the requested information, necessary to adequately rate the Veteran's right buttock muscle injury.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.


ORDER

Entitlement to an increased rating for right buttock gunshot wound residuals affecting Muscle Group XVII is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


